Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 2/26/2020.
2.    Claims 1-20 are presented for examination.
Double Patenting

 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over; the reference claim(s). See, e.g., In re Berg, 140 Fo3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.isp.
4.	Claims 1, 12 and 20 are provisionally rejected on the ground of non-statutory obviousness-type double patenting rejection based on obviousness analysis as being unpatentable 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially similar in nature with the Claim limitations of instant application are similar in nature to the Patent Publication 2021/0232411, for example  
Instant Application
Patent Publication 2021/0232411
1. A method comprising:
(a) executing an application according to a first configuration, the first configuration including a plurality of configuration settings;
(b) measuring a first plurality of metrics regarding the execution of the application according to the first configuration;
(c) identifying, with a machine learning model, a change to at least one configuration setting to generate a second configuration;
(d) executing the application according to the second configuration;













receiving (i) a configuration corresponding to an application and (ii) execution metrics corresponding to the application;
comparing the configuration and the execution metrics to a plurality of reference configurations and a plurality of reference execution metrics associated with the plurality of reference configurations;
identifying a particular reference configuration from among the plurality of reference configurations that corresponds to the configuration, wherein the particular reference configuration represents an erroneous configuration to be corrected; and
identifying a configuration correction based on the particular reference configuration.

(f) selecting, based on the first plurality of metrics and the second plurality of metrics, a selected configuration for future executions of the application from among the first and second configurations.




It can clearly be seen from the comparison table except the missing limitations as (e) measuring a second plurality of metrics regarding execution of the application according to the second configuration; and
(f) selecting, based on the first plurality of metrics and the second plurality of metrics, a selected configuration for future executions of the application from among the first and second configurations.
		However, the analogous art caves teaches (e) measuring a second plurality of metrics regarding execution of the application according to the second configuration [col-3 lines: 37-54( “measuring performance of the operated system to generate a second set of testing results” from the updated set of configurations to create a second model) and col-5 lines: 50-67(via optimization techniques, to recommend configuration settings to tune an application's performance so that it meets given goals)]; and

It would have been obvious to one having ordinary skill in the art at the time the applicant(s) invention was made to modify the application by including the idea of measuring a second plurality of metrics regarding execution of the application according to the second configuration and selecting, based on the first plurality of metrics and the second plurality of metrics, a selected configuration for future executions of the application from among the first and second configurations as taught by Caves for the purpose of  fine tuning an application for future use.
This is a provisional double patenting rejection since the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caves et al. (“Caves”), U.S. Patent No. 8898096 as provided in form 1449.
Regarding Claims 1, 12 and 20, Caves teaches a method comprising:
(a) executing an application according to a first configuration (“testing a first set of configurations” for a system under test where the system is an application, see col-2(35-39)), the first configuration including a plurality of configuration settings [col-3 lines: 4-22(“Each configuration may comprise a plurality of configurable parameters”)];
(b) measuring a first plurality of metrics regarding the execution of the application according to the first configuration [col-3 lines: 4-36(“measuring performance characteristics of the system” according to configuration to create a first model)];
(c) identifying, with a machine learning model (by “particle swarm optimization algorithm”), a change to at least one configuration setting (when introduced “updated set of configurations” with their respective parameters) to generate a second configuration [col-3 lines: 37-54] ;
(d) executing the application according to the second configuration [col-3 lines: 37-54(when “measuring performance of the operated system to generate a second set of testing results” from the updated set of configurations)];
	(e) measuring a second plurality of metrics regarding execution of the application according to the second configuration [col-3 lines: 37-54( “measuring performance of the operated system to generate a second set of testing results” from the updated set of 
(f) selecting, based on the first plurality of metrics and the second plurality of metrics, a selected configuration for future executions of the application from among the first and second configurations [col- 11 lines:60-67 (a model optimizer “search for application configuration that that has predicted performance that most closely matches the desired performance”)].
Regarding Claims 2 and 13, Caves teaches iterating (c)-(e) to identify a plurality of configurations and to measure multiple pluralities of metrics associated with the plurality of configurations (“various performance metrics including average latency and throughput” for each configuration), and wherein (f) includes selecting the selected configuration from among the plurality of configurations based on the multiple pluralities of metrics [col-12 lines: 5-46(suggested configuration by model optimizer according to the performance metrics as shown in fig-8a and 8b)].
Regarding Claims 3 and 14, Caves teaches wherein the plurality of configuration settings are identified based on a predetermined configuration space [col-7 lines: 25-37(parameter values may be constrained by the other parameter)].
Regarding Claims 4 and 15, Caves teaches wherein the change to the at least one configuration setting is selected to comply with a predefined range of values associated with the 
Regarding Claims 5 and 16, Caves teaches wherein the machine learning model is trained, based on a plurality of previously-identified configurations and a plurality of previously-identified operating metrics, to identify the change [col-6 line: 58 col-7 Line: 24(a valid set of configuration that is feed to an application simulator when “DoE to find a quality set of valid configurations to feed the application simulator”)].
Regarding Claims 6 and 17, Caves teaches receiving the application for execution within a computing environment (receiving application and then “performance data for an application is obtained”); and
monitoring a plurality of executed configurations for the application during execution with the computing environment [col-6 line: 58 – col-7 line: 24(simulation under “different configurations” performed to create points in three dimensional space as described Fig-2-3)],
wherein the plurality of previously-identified configurations includes at least a subset of the plurality of executed configurations [col-7 lines: 4-24(“selecting the best subset of valid configurations …”)].
Regarding Claim 7, Caves teaches wherein the plurality of previously-identified configurations includes at least one configuration identified by the machine learning model for a previous execution of the application [col-2 lines: 40-57(classification trainer may be configured to learn constraints for configurations and the configuration selector may select the set of configurations from within the learned constraints)].
Regarding Claims 8 and 18, Caves teaches wherein the application is executed in a first computing environment, and wherein the method further comprises, prior to (a), executing, within a second computing environment, the application a plurality of times according to a plurality of testing configurations [col-2 lines: 19-39(system under test where the system is an application)], wherein the plurality of previously-identified configurations includes at least a subset of the plurality of testing configurations [col-7 lines: 4-24(“selecting the best subset of valid configurations …”)].
Regarding Claims 9 and 19, Caves teaches wherein the first configuration further includes a system- level configuration specifying an amount of one or more system resources available for execution of the function, and wherein the change to the at least one configuration setting is identified at least in part based on the system-level configuration [col- 8 lines: 36-55 and col-13 lines: 10-28, configurations are constructed based on cost and availability of resources and therefore, a change is made to configuration also availability of resources)].
Regarding Claim 10, caves teaches wherein the machine learning model is implemented by a neural network model [col-7 line:66 to col-8 line: 12(“classifier trainer 406 trains a multi-layer perceptron (MLP) or other artificial neural network … ANN”) and col-9(1-15)].
Regarding Claim 11, Caves teaches wherein the execution metrics include at least one of a latency of the application, a throughput of the application [col-12 lines: 12-46(“various performance metrics including average latency and throughput” for each configuration in an application)], a processor utilization of the application, a memory utilization of the application, and a storage utilization of the application.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187